                  Case 5:18-cv-07597-BLF Document 81 Filed 02/12/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
                                     UNITED STATES DISTRICT COURT
12
                                    NORTHERN DISTRICT OF CALIFORNIA
13
14
     ALEXANDER HUYNH, ERICA COOPER,                        CASE NO.: 5:18-cv-07597-BLF
15   JERI CONNOR, and RICK MUSGRAVE
     individually, and on behalf of a class of similarly   Hon. Beth Labson Freeman
16   situated individuals,
17                                                         [PROPOSED] ORDER GRANTING
                      Plaintiffs,                          STIPULATED REQUEST FOR ORDER
18                                                         CHANGING TIME PURSUANT TO CIVIL
             v.                                            L.R. 6-2
19 QUORA, INC., a Delaware corporation,                    AS MODIFIED BY THE COURT


20                    Defendant.
21
22
23
24
25
26
27
28
                                                                               Case No.: 5:18-cv-07597-BLF
                                                                      [PROPOSED] ORDER CHANGING TIME
     ACTIVE 48761015v1
               Case 5:18-cv-07597-BLF Document 81 Filed 02/12/20 Page 2 of 2



1            Having considered plaintiffs Alexander Huynh, Erica Cooper, Jeri Connor, and Rick Musgrave
2    (collectively, “plaintiffs”) and defendant Quora, Inc. (“Quora”)’s Stipulated Request for Order changing
3
     Time, and for GOOD CAUSE shown, IT IS HEREBY ORDERED that:
4
             1. Quora’s deadline to respond to plaintiffs’ Consolidated Third Amended Class Action
5
                 Complaint, filed January 17, 2020, ECF No. 74, is extended to February 28, 2020; and
6
7            2. Plaintiffs’ deadline to move for class certification is extended until 120 days after Quora files

8                an answer to the operative complaint.
     Counsel is advised that if this modification of case schedule causes the parties to seek a

9    delay in filing summary judgment motions, they should expect the trial date to be vacated
     and reset in 2023 -- the Court's next available trial date.

10           IT IS SO ORDERED.

11
12            February 12, 2020
     Dated: _____________________                         ___________________________________
13                                                        Hon. Beth Labson Freeman
                                                          United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          1
                                                                               Case No.: 5:18-cv-07597-BLF
                                                                       [PROPOSED] ORDER CHANGING TIME
     ACTIVE 48761015v1
